
	
		I
		111th CONGRESS
		1st Session
		H. R. 1645
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2009
			Mrs. McCarthy of New
			 York introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To provide grants to promote financial and economic
		  literacy.
	
	
		1.Short titleThis Act may be cited as the
			 Financial and Economic Literacy
			 Improvement Act of 2009.
		2.Financial and
			 economic literacy education grants
			(a)In
			 generalPart D of title V of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7241 et seq.) is
			 amended by inserting after section 5537 the following:
				
					13AFinancial and
				economic literacy education 
						5538.Financial and
				economic literacy education grants
							(a)AuthorizationThe
				Secretary shall award grants to eligible entities to enable such
				entities—
								(1)to award subgrants
				to local entities to provide financial and economic literacy education;
				and
								(2)to carry out
				activities designed to promote financial and economic literacy
				education.
								(b)Eligible
				entitiesIn this section, the term eligible entity
				means—
								(1)a State
				educational agency; or
								(2)a State
				partnership consisting of—
									(A)a State
				educational agency;
									(B)a nonprofit
				organization with experience and a proven quality track record in financial and
				economic literacy or personal finance education programs; and
									(C)a nonprofit
				organization with experience and a proven track record in quality professional
				development for teachers leading to higher student achievement in skills and
				subjects integral to financial and economic literacy or personal finance
				education.
									(c)ApplicationAn
				eligible entity that desires to receive a grant under this section shall submit
				an application to the Secretary at such time, in such manner, and accompanied
				by such information as the Secretary may require.
							(d)FormulaFrom
				the total amount appropriated under subsection (g) for a fiscal year, the
				Secretary shall allot to each State for such fiscal year an amount that bears
				the same relation to such total amount as the amount such State received under
				part A of title I for such fiscal year bears to the total amount received by
				all States under part A of title I for such fiscal year.
							(e)Use of
				funds
								(1)Subgrants to
				eligible local entities
									(A)Eligible local
				entityIn this section, the term eligible local
				entity means—
										(i)a
				local educational agency; or
										(ii)a
				local partnership consisting of—
											(I)a local
				educational agency; and
											(II)not less than 1
				of the following:
												(aa)A
				nonprofit organization with experience and a proven track record in quality
				financial and economic literacy or personal finance education programs.
												(bb)A
				nonprofit organization with experience and a proven track record in quality
				professional development for teachers leading to higher student achievement in
				skills and subjects integral to financial and economic literacy or personal
				finance education.
												(cc)An
				educational service agency.
												(dd)A
				recipient of an Excellence in Economic Education grant under subpart 13.
												(ee)An
				institution of higher education.
												(ff)A
				community organization.
												(gg)A representative
				of local business.
												(B)Authorization of
				subgrantsAn eligible entity that receives a grant under this
				section shall use 75 percent of such grant funds to award subgrants to eligible
				local entities.
									(C)Applications
										(i)In
				generalAn eligible local entity that desires to receive a
				subgrant under this paragraph shall submit an application to the eligible
				entity at such time, in such manner, and accompanied by such information as the
				eligible entity may require.
										(ii)Review of
				applicationsThe eligible entity shall review applications
				submitted under clause (i) in the same manner as applications are reviewed
				under section 5534(b).
										(D)Use of
				fundsAn eligible local entity that receives a subgrant under
				this paragraph—
										(i)shall use the
				subgrant funds to—
											(I)implement teacher
				training programs to embed financial and economic literacy and personal finance
				education into core academic subjects or to effectively coordinate the teaching
				of core academic subjects with teaching of financial and economic literacy and
				personal finance education;
											(II)administer
				financial and economic literacy assessments on not less than an annual basis
				in, at a minimum, the grade levels selected by the State pursuant to paragraph
				(2)(A); and
											(III)implement
				financial and economic literacy activities and sequences of study within, or
				coordinated with, core academic subjects; and
											(ii)may use the
				subgrant funds to implement school-based activities, including after school
				activities, to enhance student understanding and experiential learning with
				consumer, economic, and personal finance concepts.
										(E)ReportAn
				eligible local entity that receives a subgrant under this paragraph shall
				include in the annual report card under section 1111(h)(2) the same information
				on student achievement on the financial and economic literacy assessments,
				administered pursuant to subparagraph (D), as required, pursuant to section
				1111(h)(2), of the other State academic assessments described in section
				1111(b)(3).
									(2)State
				activitiesAn eligible entity that receives a grant under this
				section shall use 25 percent of such grant funds to carry out the
				following:
									(A)The development of
				financial and economic literacy standards in not less than 3 grade levels,
				including not less than 1 grade level in elementary school, not less than 1
				grade level in middle school, and not less than 1 grade level in high
				school.
									(B)The development of
				appropriate financial and economic literacy assessments in the grade levels
				determined under subparagraph (A) that are valid, reliable, and comparable
				across the State.
									(C)Teacher
				professional development programs to embed financial and economic literacy or
				personal finance education into core academic subjects.
									(D)An evaluation of
				the impact of financial and economic literacy or personal finance education on
				students’ understanding of financial and economic literacy concepts.
									(f)Matching
				fundsAn eligible entity that receives a grant under this section
				shall provide, from non-Federal sources, an amount equal to 25 percent of the
				amount of the grant award to carry out activities required under this
				section.
							(g)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $125,000,000 for each of fiscal years 2010 through
				2015.
							5539. Financial and
				Economic Literacy and Economic Education Clearinghouse
							(a)
				ClearinghouseThe Secretary shall maintain a clearinghouse of
				best practices, tools, and instructional materials for financial and economic
				literacy and personal finance instruction, aligned with voluntary nationally
				recognized curriculum standards in such areas, for students of elementary
				school, secondary school, and postsecondary school age (to be known as the
				Financial and Economic Literacy and Economic Education
				Clearinghouse).
							(b)ActivitiesThe
				Financial and Economic Literacy and Economic Education Clearinghouse shall
				collect and disseminate high-quality materials on financial and economic
				literacy, including best practices, professional development, and teaching
				tools that are aligned with voluntary nationally recognized curriculum
				standards in such areas.
							(c)AccessibilityThe
				information of the Financial and Economic Literacy and Economic Education
				Clearinghouse shall—
								(1)be housed in a
				centrally accessible and user-friendly format and location; and
								(2)be easily
				accessible from the Department of Education website.
								(d)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be necessary for each of fiscal years 2010
				through
				2015.
							.
			(b)Table of
			 contentsThe table of contents in section 2 of the Elementary and
			 Secondary Education Act of 1965 is amended by inserting after the item relating
			 to section 5537 the following:
				
					
						Subpart 13A—Financial and
				economic literacy education
						Sec. 5538. Financial and
				economic literacy education grants.
						Sec. 5539. Financial and
				Economic Literacy and Economic Education
				Clearinghouse.
					
					.
			3.Grants to promote
			 postsecondary financial and economic literacyPart A of title III of the Higher Education
			 Act of 1965 (20 U.S.C. 1057 et seq.) is amended by adding at the end the
			 following:
			
				318.Grants to
				promote postsecondary financial and economic literacy
					(a)Authorization of
				grant awardsThe Secretary shall award grants, on a competitive
				basis, to eligible entities to enable such entities to provide financial and
				economic literacy courses or course components to students.
					(b)Definition of
				eligible entityIn this section, the term eligible
				entity means—
						(1)an institution of
				higher education; or
						(2)a partnership
				consisting of—
							(A)an institution of
				higher education;
							(B)a nonprofit
				organization with experience and a proven track record in quality financial and
				economic literacy or personal finance education programs; and
							(C)a nonprofit
				organization with experience and a proven track record in quality professional
				development for teachers leading to higher student achievement in skills and
				subjects integral to financial and economic literacy or personal financial
				education.
							(c)ApplicationAn
				eligible entity that desires to receive a grant under this section shall submit
				an application to the Secretary at such time, in such manner, and accompanied
				by such information as the Secretary may require.
					(d)Minimum grant
				amountThe Secretary shall award grants under this section in
				amounts of not less than $500,000.
					(e)Use of
				fundsAn eligible entity that receives a grant under this section
				shall use the grant funds to develop and implement financial and economic
				literacy education, activities, student organizations, or counseling that
				increase student knowledge in consumer, economic, and personal financial
				concepts.
					(f)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $125,000,000 for each of the fiscal years 2010 through
				2015.
					.
		
